DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd M. Oberdick on 05/12/2021.
The application has been amended as follows: 
Claims 6, 7, and 9 are cancelled.
10. (currently amended) A method for generation of inerting gas in an aircraft implementing the inerting system according to claim 1, wherein said method comprises the steps of: 
- Feeding the inerting system gas circuit with air; 
- Compressing the air by means of the[[a]] compressor; 
the gas permeation membranes resistant to a temperature greater than or equal to 100°C for depleting the air of oxygen and generating an inerting gas; and
 - Releasing the pressure on the inerting gas by means of the[[a]] turbine for generating a low temperature inerting gas.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6, 7, and 9 directed to species non-elected without traverse.  Accordingly, claims 6, 7, and 9 been cancelled.
Examiner’s note: Claims 6, 7, and 9 were originally directed to different species as shown in figures 2 and 3. Since claim 1 now recites the bypass conduit at the outlet of the compressor as shown in figure 1, it does not encompass these other species. 

Reasons for Allowance
Claims 1, 2, 8, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of US20070023577, US20080107547, US20160228807, US20130312744, US20060185514, and US7625434 do not teach the 
US20070023577 teaches an inert gas generating system for an aircraft. It teaches in figure 5 a gas circuit 10b, with an inlet (cooling flow at reference 20), a compressor (110), an air separation module (ASM 18) having an outlet for oxygen enriched gas (OEA) and an outlet for inerting gas (NEA). It also teaches the inerting gas is connected to a turbine (NEA goes into turbine 112) which is coupled to an electric motor rotating the compressor (Turbine is connected to compressor 110 via shaft 114. [0042]-[0044] teaches that the compressor is powered by the turbine that uses NEA and is considered a turbocharger. [0046] teaches the use of a co-axial boost motor for the turbocharger.). It does not teach the use of gas permeation membranes resistant to a temperature great than or equal to 100C. It also does not teach that there is an air bypass conduit at an outlet of the compressor that compresses air to the air separation module (reference 110) in which the electro motor is arranged (it can be seen in figure 5 that the compressor 110 has only one outlet towards the ASM device, the shaft 114 is not within any conduit), the bypass conduit comprising a portion of section sized for reducing pressure and cooling the 
US20080107547 teaches a system for cooling electric motors. It teaches having an air inlet (102) along with a compressor (112 and 110) along with an air separation module (104). It also teaches there being an electric motor (108) powering the compressor. It does not teach having an outlet of the compressor that is compressing air to the air separator module having a bypass in which the motor is arranged, the motor being connected to a turbine which is connected to the inert gas outlet, the bypass conduit comprising a portion of section sized for reducing pressure and cooling compressed air upstream from the electric motor in order to cool the electric motor. As seen in figure 1, the motor (108) exists alongside a bypass from compressor 110 (the dark line going past) but the motor is not inside the bypass. The gas treatment device (104) also does not have multiple outlets for the oxygen enriched gas and for an inerting gas.
US20160228807 teaches a gas pressure recovery system. It teaches using an ASM (14) in order to produce NEA (nitrogen enriched air). It only shows the compressor (40b and 18) having one outlet and there being a motor (54) and a turbine (44b) in figure 3 connected to the compressor (40b). It does not teach having an outlet of the compressor that is 
US20130312744 teaches the use of permeable membranes in order to supply oxygen ([0013]-[0014]) and also the use of these in OBIGG ([0039]). It does not teach a structure involving compressor, turbine, motor, and a bypass.
US20060185514 teaches an OBIGG in figure 1, showing a bypass in which the motor (14) is arranged. This does not teach that this bypass is an outlet of the compressor connected to the motor, connected to the turbine that is being powered by the inert gas from the air separation module. Figure 1 shows only Ram Air entering into the bypass, and the compressor that is attached to the motor (36) only has one air outlet 37 leading to an intercooler.
US7625434 teaches in figure 1 an OBIGG system with compressor, turbine, and motor (90, 91, 43) alone with what appears to be a bypass through the motor (see line 84). It does not teach that this bypass is an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        05/21/2021

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776